 


116 HJ 1 PCS: Making further continuing appropriations for the Department of Homeland Security for fiscal year 2019, and for other purposes.
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA 
Calendar No. 6
116th CONGRESS 
1st Session 
H. J. RES. 1 
IN THE SENATE OF THE UNITED STATES 

January 4, 2019
Received; read the first time


January 8, 2019
Read the second time and placed on the calendar

JOINT RESOLUTION 
Making further continuing appropriations for the Department of Homeland Security for fiscal year 2019, and for other purposes. 
 
 
1.The Continuing Appropriations Act, 2019 (division C of Public Law 115–245) is further amended— (1)in section 105— 
(A)in paragraph (2), by striking or at the end; (B)in paragraph (3)— 
(i)by inserting except as provided in paragraph (4), before December; and (ii)by striking the period at the end and inserting ; or; and  
(C)by adding at the end the following:  (4)with respect to appropriations and funds made available, and other authorities granted, pursuant to section 101(5) of this joint resolution for the Department of Homeland Security, February 8, 2019.; and 
(2)in section 110, by adding at the end the following:  (c)With respect to mandatory payments whose budget authority was provided in the Department of Homeland Security Appropriations Act, 2018 (division F of Public Law 115–141), subsections (a) and (b) shall be applied by substituting section 105(4) for section 105(3) each place it appears.. 
2. 
(a)Employees furloughed as a result of a lapse in appropriations beginning on or about December 22, 2018, and ending on the date of the enactment of this joint resolution shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends. (b)For purposes of this section, employee means any Federal employee whose salary and expenses are provided by the amendment made by section 1(1)(C). 
(c)All obligations incurred in anticipation of the appropriations made and authority granted by this joint resolution for the purposes of maintaining the essential level of activity to protect life and property and bringing about orderly termination of Government functions, and for purposes as otherwise authorized by law, are hereby ratified and approved if otherwise in accord with the provisions of this joint resolution. 3. (a)If a State (or another Federal grantee) used State funds (or the grantee’s non-Federal funds) to continue carrying out a Federal program or furloughed State employees (or the grantee’s employees) whose compensation is advanced or reimbursed in whole or in part by the Federal Government— 
(1)such furloughed employees shall be compensated at their standard rate of compensation for such period; (2)the State (or such other grantee) shall be reimbursed for expenses that would have been paid by the Federal Government during such period had appropriations been available, including the cost of compensating such furloughed employees, together with interest thereon calculated under section 6503(d) of title 31, United States Code; and 
(3)the State (or such other grantee) may use funds available to the State (or the grantee) under such Federal program to reimburse such State (or the grantee), together with interest thereon calculated under section 6503(d) of title 31, United States Code. (b)For purposes of this section, the term State and the term grantee, including United States territories and possessions, shall have the meaning given such terms under the applicable Federal program under subsection (a). In addition, to continue carrying out a Federal program means the continued performance by a State or other Federal grantee, during the period of a lapse in appropriations, of a Federal program that the State or such other grantee had been carrying out prior to the period of the lapse in appropriations. 
(c)The authority under this section applies with respect to the period of a lapse in appropriations beginning on or about December 22, 2018, and ending on the date of enactment of this joint resolution with respect to the Department of Homeland Security which, but for such lapse in appropriations, would have paid, or made reimbursement relating to, any of the expenses referred to in this section with respect to the program involved. Payments and reimbursements under this authority shall be made only to the extent and in amounts provided in advance in appropriations Acts.  Passed the House of Representatives January 3, 2019.Karen L. Haas,Clerk.  January 8, 2019 Read the second time and placed on the calendar 